—Judgment, Supreme Court, New York County (James Leff, J.), rendered May 17, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to time served, unanimously affirmed.
Defendant’s guilty plea was properly accepted. His allocution included a sufficient factual recitation, and his present claim that he may not have understood the element of his knowledge of the weight of the drugs is based on speculation. We have considered defendant’s claim that the arresting officer’s hearing testimony was patently tailored to meet constitutional objections and otherwise incredible, and find it to be without merit. Concur—Ellerin, J. P., Wallach, Ross, Asch and Mazzarelli, JJ.